Title: To Thomas Jefferson from Josiah Meigs, 11 April 1803
From: Meigs, Josiah
To: Jefferson, Thomas


          
            Mr. President Jefferson,
            University of Georgia,Athens, April 11, 1803.—
          
          I know not whether this address may not be judged impertinent; but I cannot refrain from expressing to you, personally, the grateful sentiments which your public conduct has excited in my breast.   For thirty years I have been an attentive observer of that progress of Mind which has produced such great and beneficial effects as I have witnessed. When I consider the magnitude & difficulty of the task of directing the affairs of a great nation, even in the most favourable circumstances, I feel it a sort of duty to assure you, personally, of the sentiments which I entertain of high approbation of your public conduct.—
          May the Author of Mind, & the bestower of happiness to the Universe protect & prosper all your labours and efforts for the preservation of public right, & public liberty, civil & religious.
          With sentiments of the highest Esteem, and with the greatest respect, I am, Yours,
          
            J Meigs
          
        